November 10, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressible internal core member”, “S-Shaped spine”, and the “pivot member” in claim 1 must be shown or the feature(s) canceled from the claim(s).  Perhaps they are shown in the drawings but are not labeled.  However, they are not labeled.  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“pivot member 128”
“S-Shaped spine 126”
“compressible internal core member 110”
All of the above reference numbers do not appear in the drawings.


Specification

The abstract of the disclosure is objected to because the Title of the Abstract contains the word “Invention” is improper language for the Abstract.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “the tem “rockedly” is unclear and confusing language.  The term “rockedly” is not a word.  It appears that the “rockedly” should be - -pivotally - - .
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiden (U.S. Patent Application Publication No. 2020/0205574 A1).

    PNG
    media_image1.png
    211
    104
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    204
    135
    media_image2.png
    Greyscale

As for claim 1, Fiden teaches a gaming chair comprising: a base member 124 having wheels positioned about a perimeter of said base member; 
an adjustable vertically positioned cylinder having a first end affixed to said base member; a seat having:
a rigid seat base with a bottom affixed to a rotatable member and where said rotatable member is affixed to a second end of said cylinder and where said seat is adjustable upwardly, downwardly, rotationally and rockedly;
a padded seat positioned on said rigid seat base having:
a top, a bottom, a front, a back, and matching sides opposite each other; at least one compressible internal core member; and raised side bolsters located on said matching sides that rise up and away from said padded seat; a first arm affixed to a first side of said rigid seat base; a second arm affixed to a second side of said rigid seat base; where each arm is an L-shape and each is extending out and up on opposite sides of said padded seat top; an arm rest 126 affixed to a top of each of said first and second arms and where each of said arm rests is adjustable in 
an internal, oversized headrest formed at said chair top;
an internal S-Shaped spine running from said chair back top to said chair back bottom;
an internal lumbar support at said chair back bottom;
a pivot member connecting said chair back bottom to said rigid chair base; and where said pivot member enables said chair back to pivot and recline.
As for claim 3, Fiden teaches that said chair back has a raised chair back bolster on each side of said chair back.
As for claim 4, Fiden teaches that said arms are adjustable in at least eight directions.
As for claim 5, Fiden teaches that said chair is designed to comfortably fit at least 95% of users.

Claims 1, 3-5, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Case (U.S. Patent Application Publication No. 2021/0030159 A1). 

    PNG
    media_image3.png
    289
    165
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    283
    235
    media_image4.png
    Greyscale
126 

an adjustable vertically positioned cylinder having a first end affixed to said base member; a seat having:
a rigid seat base with a bottom affixed to a rotatable member and where said rotatable member is affixed to a second end of said cylinder and where said seat is adjustable upwardly, downwardly, rotationally and rockedly;
a padded seat 122 positioned on said rigid seat base having:
a top, a bottom, a front, a back, and matching sides opposite each other; at least one compressible internal core member; and raised side bolsters located on said matching sides that rise up and away from said padded seat; a first arm affixed to a first side of said rigid seat base; a second arm affixed to a second side of said rigid seat base; where each arm is an L-shape and each is extending out and up on opposite sides of said padded seat top; an arm rest 126 affixed to a top of each of said first and second arms and where each of said arm rests is adjustable in multiple directions; a chair back 120 connected to said rigid chair base having a top, a bottom that is connected to said chair base, a front, a back and two sides;
an internal, oversized headrest formed at said chair top;
an internal S-Shaped spine running from said chair back top to said chair back bottom;
an internal lumbar support at said chair back bottom;
a pivot member connecting said chair back bottom to said rigid chair base; and where said pivot member enables said chair back to pivot and recline;
and at least one powered accessory.

As for claim 4, Case teaches that said arms are adjustable in at least eight directions.
As for claims 5 and 20, Case teaches that said chair is designed to comfortably fit at least 95% of users.
As for claims 15-17, Case further teaches a device to provide power to said at least one powered accessory; where said at least one powered accessory is selected from the group consisting of at least one powered speaker, at least one powered seat subwoofer, at least one light, a built-in vibration system, a powered connector for charging electronic accessories, a charger for a gaming controller, a headphone connector, powered drink warmer or cooler, an onboard computer, and an onboard display screen;  where said device to provide power is an onboard rechargeable battery (see the specification where it reads “….. the lighting and the sound are powered by batteries”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiden (U.S. Patent Application Publication No. 2020/0205574 A1) and Case (U.S. Patent Application Publication No. 2021/0030159 A1). 
.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fiden (U.S. Patent Application Publication No. 2020/0205574 A1) or Case (U.S. Patent Application Publication No. 2021/0030159 A1).in view of Gibriano (U.S. Patent No. 5,524,957) or Hergott (U.S. Patent No. 5,586,806)
Fiden and Case teach the structure substantially as claimed but does not teach an accessory holder as defined in claim 8, nor do they specify the dimensions of the raised bolsters, as defined in claim 11, or that the headrest is at least 9 inches high and 10 inches wide, as defined in claim 12. The dimensions of the bolsters and the headrest are nothing more than design choices that lack patentable weight. Since the dimensions of the bolsters and headrest can be varied according to the desires of the person purchasing the chair.  Backrests can be made to reline in a number of specific angles.
  However, Gibriano and Hergott teach accessory holders that is slideably moveable between a first, concealed position beneath said seat bottom and a second, revealed position where accessory holder is accessible to a user: where the accessories are selected from the group .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Case (U.S. Patent Application Publication No. 2021/0030159 A1).in view of Takemoto et al (U.S. Patent No. 5,807,177)
Case teaches the strcture substantially as claimed but does not specify that said power is provided by a cord that is connectable to an external power source, such as an electrical outlet.
However, Takemoto et al teaches a similar chair that uses an electrical outlet; where said cord 10 is integrated within said chair..  See the paragraph [0026] of specification where it reads “….. a power outlet”),  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Case, to include and electrical outlet and cord, as taught by Takemoto et al, since it would allow the chair to function when the battery is depleted.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636